Citation Nr: 1224772	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the hands. 

2.  Entitlement to service connection for erectile dysfunction. 

3.  Entitlement to service connection for a left eye disorder. 

4.  Entitlement to service connection for a kidney disorder. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for a bladder disorder, claimed as urinary leakage. 

7.  Entitlement to service connection for a skin disorder of the left hand. 

8.  Entitlement to service connection for low back disability. 

9.  Entitlement to service connection for asthma. 
10.  Entitlement to service connection for a heart disorder. 

11.  Entitlement to service connection for duodenitis, claimed as stomach and abdominal pain. 

12.  Entitlement to service connection for residuals of frostbite of the ears. 

13.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran has testified before a Veterans Law Judge in a hearing at the RO in January 2009.  Since this Veterans Law Judge is no longer employed by the Board, the Veteran was afforded an additional opportunity to testify at another hearing, but declined to do so. 

In May 2009 the Board remanded the Veteran's current claims for additional development.  In a September 2010 decision, the Board granted service connection for residuals of frostbite of the feet, and remanded the current claims and a claim of service connection for residuals of frostbite of the hands for additional development.  In a subsequent October 2010 rating decision the Appeals Management Center (AMC) granted service connection for residuals of frostbite of the left and right foot, with separately assigned 20 percent ratings, and in a February 2012 rating decision granted service connection for residuals of frostbite of the left and right hands, with respective 20 and 10 percent ratings.  Because the Veteran has been granted the full benefits he sought, his claims of service connection for residuals of frostbite of the hands and feet are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011). 

The issues of entitlement to service connection for arthritis of the hands, erectile dysfunction, a left eye disorder, a kidney disorder, hypertension, a bladder disorder, claimed as urinary leakage, a skin disorder of the left hand, a low back disability, asthma, a heart disorder, duodenitis, claimed as stomach and abdominal pain, and residuals of frostbite of the ears are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

Audiometric testing results of record at worst reveal Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.85, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  May 2007, March 2008, December 2008, and July 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters, including the May 2007 pre-adjudication letter, also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's hearing loss disability; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Moreover, the first examiner took into account the Veteran's complaints of difficulty hearing with background noise, understanding his wife's voice, and when watching television.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran was also given the opportunity to present testimony to the Board.

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks an initial compensable evaluation for his service-connected hearing loss disability.  

Service connection for bilateral hearing loss was granted in the July 2007 rating decision on appeal, and a 0 percent rating was assigned under 38 C.F.R. § 4.85, DC 6100, effective August 20, 2006. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

According to the Schedule for Rating Disabilities, evaluations for bilateral hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity.  Evaluation of hearing impairment is arrived at by a mechanical comparison of the results of audiometric examination to two tables under 38 C.F.R. § 4.85.  Average puretone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis. "Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect. The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100. 

Under the exceptional patterns of hearing loss, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

When the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and will elevate the determined Roman numeral to the next higher numeral.  38 C.F.R. § 4.86(b). 

The Veteran's bilateral hearing loss is presently evaluated as 0 percent disabling.  To receive a 10 percent evaluation, the evidence must show that the hearing loss rises to the level of severity proscribed in 38 C.F.R. § 4.85, DC 6100, Table VII.  

A VA audiological examination was conducted in June 2007; this examination report lacked specific audiometric findings.  The Veteran reported that his greatest difficulty was in hearing and understanding in the presence of background noise, understanding his wife's voice, and when watching television.  In an addendum opinion dated in July 2007, the puretone thresholds, in decibels, for the right and left ears were as follows at the given hertz:  




1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
30
30
30
60
Left Ear:
35
40
50
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 90 percent in the left ear.  The average threshold in the right ear was 37.5 and 46.25 in the left ear.  The pertinent diagnosis was mild to moderately severe sensorineural hearing loss bilaterally.   

A VA audiological examination was conducted in January 2011.  The Veteran complained of bilateral hearing loss.  The puretone thresholds, in decibels, for the right and left ears were as follows at the given hertz:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
60
50
60
60
Left Ear:
50
50
60
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The average threshold in the right ear was 57.5 and 56.25 in the left ear.  The pertinent diagnosis was moderate to moderately severe sensorineural hearing loss bilaterally.   

Because the audiological findings of record do not indicate that the Veteran has puretone thresholds of 55 decibels or more at each of the four specified frequencies for either ear during any one examination, or a puretone threshold average of 105 decibels or more, he does not have an exceptional patten of hearing impairment in accordance with 38 C.F.R. § 4.86(a).  Nor does he have a puretone threshold of 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear.  Thus, he does not have a exceptional pattern of hearing loss in his left or right ears in accordance with 38 C.F.R. § 4.86(b). 

The June and July 2007 VA audiological findings of record, as applied to 38 C.F.R. § 4.85, Tables VI, correspond to Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  The January 2011 VA audiological findings of record, as applied to 38 C.F.R. § 4.85, Tables VI, correspond to Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  When each of these results are applied to the criteria set out in 38 C.F.R. § 4.85, Table VII, they yield a disability rating of 0 percent. 

The Veteran genuinely believes that the severity of his disability merits a higher rating and the Board is sympathetic to his complaints of difficulty hearing.  He is competent to state how he experiences symptoms, such as difficulty hearing others, that require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson he is not competent to identify the specific level of disability of his hearing loss according to the appropriate diagnostic code, and therefore his opinions are outweighed by the audiological evidence of record, which shows that he is not entitled to a compensable evaluation for bilateral hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

At no time during the pendency of this appeal has the Veteran's bilateral hearing loss disability met or nearly approximated the criteria for a compensable rating, and staged ratings are not for application.  See Hart, 21 Vet. App. 505. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating for bilateral hearing loss is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As was noted previously, the Board is also mindful of the decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), which held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The VA examinations of record note the functional effects of the Veteran's hearing loss on his daily activities, such as when talking with his wife and watching television. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with the Veteran's employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's hearing loss.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, are the symptoms, such as a decreased ability to hear, included in the criteria used to evaluate the Veteran's bilateral hearing loss.  Thus, a referral to the Under Secretary is not warranted.  See Thun, supra.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However, the record demonstrates that following service the Veteran went to university and was a school teacher for 37 years.  In a March 2006 claim for VA benefits the Veteran reported that after teaching he became self employed in sales of logo wear.  The Veteran does not specifically claim that his hearing loss causes him to have occupational difficulties, nor is there any other evidence of record suggesting this.  Therefore, any inferred TDIU claim is inapplicable in this case. 


ORDER 

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran additionally seeks service connection for arthritis of the hands, erectile dysfunction, a left eye disorder, a kidney disorder, hypertension, a bladder disorder, claimed as urinary leakage, a skin disorder of the left hand, a low back disability, asthma, a heart disorder, duodenitis, claimed as stomach and abdominal pain, and residuals of frostbite of the ears.

At his January 2009 Board hearing, the Veteran testified that his left and right hand arthritis is related to his cold injuries during service, that his left eye was struck with a rock shortly after the invasion of Normandy Beach, and that his kidney condition gradually occurred over time rather than being related to a kidney injury during service.  He also stated that his bladder condition was related to his kidney disorder, that he had some incontinence, and that he believed that his kidney problems may have been caused by sleeping on the ground in uncomfortable positions during service.  

He initially stated that he was not diagnosed with hypertension during service, but later testified that it began during service.  He also indicated that his heart problems/hypertension might be caused by concussions and vibrations from bombs and stress of war, and that his hypertension was measured with a cuff during service and he was told that it was high, but did not receive treatment for it until the 1950s.  

He testified that he injured his back when he was involved in a motor vehicle accident while he was in Belgium, Holland, or Germany.  As was the case with his kidney problems, he also attributed his back problems to sleeping on the ground in uncomfortable positions, and testified that he had treatment for his back in his 30s or early 40s.  

He testified that his asthma is related to his exposure to cold weather during service, and that he never smoked.  He similarly asserted that the peeling of the skin on his left hand and residuals of frostbite of the ears were related to his exposure to cold in Germany during the war.  

He testified further that he has had diarrhea spells and other gastrointestinal symptoms since he left the military.  Regarding his stomach problems, he testified that he had severe abdominal pain when he had an appendectomy during service.  He has also contended in written statements to the Board that his stomach condition was caused by the food he ate in the military.  Finally, while doctors have told the Veteran that his ED is caused by his age, he believes that it is of service origin.  

In its September 2010 remand, the Board instructed that the Veteran was to be provided with a VA examination and medical opinions to determine the nature and etiology of his claimed disabilities, and whether his claimed arthritis, hypertension, or valvular heart disease were manifest within one year of service.  The Board also instructed the examiner to provide a complete rationale for all expressed opinions.  

A VA examination was conducted in January 2011.  The examiner opined that he could not relate the Veteran's claimed erectile dysfunction, kidney, bladder, or prostate problems, hypertension, heart problems, low back problems, asthma, or duodenitis/stomach, which the Veteran may or may not have, to service based on the currently available information and the absence of evidence showing that the Veteran had any of these condition in service or a few years thereafter.  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the January 2011 examiner failed to provide a cogent rationale as to why he could not provide an opinion regarding the etiology of the Veteran's claimed disabilities and did not provide any opinion as to whether any identified arthritis, hypertension, or valvular heart disease was manifest within one year of service, this examination report does not contain the findings requested by the Board in September 2010 and is an inadequate examination.  Stegall, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, these issues must be again be remanded so that the Veteran can be provided with a new VA examination and opinion regarding the nature and etiology of his claimed disabilities.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his claimed arthritis of the hands, erectile dysfunction, a left eye disorder, a kidney disorder, hypertension, a bladder disorder, claimed as urinary leakage, a skin disorder of the left hand, a low back disability, asthma, a heart disorder, duodenitis, claimed as stomach and abdominal pain, and residuals of frostbite of the ears.  All indicated tests should be conducted.  The examiner should elicit history from the Veteran regarding his claimed disabilities and indicate a review of his January 2009 Board hearing testimony summarized above.  

As to each disability identified, the examiner is to provide an opinion as to whether it is at least as likely as not related to, or had its onset during, service.  

The examiner is also to provide an opinion as to whether it is at least as likely as not that any identified arthritis, hypertension, or valvular heart disease was manifest within 1 year of December 1945.  

The examiner is to discuss the Veteran's STRs in the above opinions.  

Regarding the claim of arthritis of the hands, the examiner is to provide an opinion as to whether any identified arthritis of the hands conditions is caused or aggravated by his service-connected residuals of frostbite of the hands.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for each and every medical opinion must be provided. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, any additional development deemed appropriate should be accomplished.  The claims should then be re-adjudicated.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


